       Case 1:20-mj-01025-PK
            2:20-mj-05206-DUTY
                             Document
                               Document
                                      29-13
                                         15 Filed 11/02/20
                                                  11/05/20 Page 1 of 1 PageID
                                                                        Page ID
                                                                              #:#:43
                                                                                 118

 Kate L. Morris
                                                                                                   FILED
Federal Public Defender                                                                    c~.eex,vs orsnucr corner
321 E. 2nd St.
Los Angeles, CA 90012                                                                           1 1/02/2020
Kate_Morris@fd.org                                                                      CEN"I'RAL DISTRICT OF CALQ~'ORNIA

(213)894-2854                                                                             BY:      KL          DEP[f1Y




                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA,                                        I CASE NUMBER:

                                                                                        20-MJ-05206-1
                                                      PLAINTIFF
                               v.
ZHENG CONGYING
                                                                            DECLARATION RE PASSPORT AND
                                                                              OTHER TRAVEL DOCUMENTS
                                                 DEFENDANT.

I,Zheng Congying                                                                      ,declare that
                            (Defendant/Material Witness)


  ❑       I have never been issued any passport or other travel document by any country. I will not apply for a passport or
          other travel document during the pendency of this case.

  ❑
  ✓       I have been issued a passport or other travel document(s). I will surrender my passport and all other travel
          documents) issued to me to the U.S. Pretrial Services Agency by the deadline imposed. I will not apply for a
          passport or other travel document during the pendency of this case.
  ❑       I am unable to locate my passports) or other travel document(s). If I locate any passport or other travel
          document issued to me,I will immediately surrender it to the U.S. Pretrial Services Agency. I will not apply for a
          passport or other travel document during the pendency of this case.

  ❑       My passport and all other travel documents issued to me are in the possession of federal authorities. Tf any such
          document is returned to me during the pendency of this case, I will immediately surrender it to the U.S. Pretrial
          Services Agency. I will not apply for a passport or other travel document during the pendency of this case.


I declare under penalty of perjury that the foregoing is true and correct.

Executed this    2nd             day of        November           ,2p 20
at Los Angeles, CA
                                    (City and State)                                            gy QF~,~ #Cp~~ L• Morris
                                                                                         Vlih-Q
                                                                      Signature ofDefendant/ aterial Witness


Ifthe declarant is not an English speaker,include the following:
I~ Y~_~(,4 l~1     LI V                ,am fluent in written and spoken English and                   ~NDf~~ I N
languages. I accurately translated this form from English into    M.~ N'~ ~!(LI N
to declarant Zh~,N 6c               CO1J(~`1 ~ N G~                   on this date.


 Date: ~ ~ Y 2020                                                          o~.N ate- ~-►~ Rat D~~ lG~t~E ~. MokR-tS
                                                                        terpr   r

 CR-37 (05115)                       DECLARATION RE PASSPORT AND OTHER TRAVEL DOCUMENPS
